Case: 4:09-cr-00679-HEA Doc. #: 475 Filed: 05/15/20 Page: 1 of 16 PageID #: 3242




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI

   ELAIN YOUNG,                              )
   Petitioner,                               )
                                             )
                                             )
   v.                                        )    Case No. 4:16CV00045 HEA
                                             )
                                             )
   UNITED STATES OF AMERICA,                 )
   Respondent.                               )


          EMERGENCY MOTION FOR COMPASSIONATE RELEASE

          Elain Kay Young, 65 years of age and a sufferer of numerous and

   significant medical conditions, including multiple immunocompromising

   conditions, an inmate at FCI Waseca, a low security federal correctional

   institution, respectfully moves the Court under 18 U.S.C. § 3582(c)(1)(A)(i) to

   modify her sentence to release her immediately to home confinement and a period

   of supervised release. In addition, or in the alternative, Young requests that the

   Court recommend that the Bureau of Prisons grant her an immediate transfer to

   home confinement, pursuant to Section 12003(b)(2) of the Coronavirus Aid,

   Relief, and Economic Security Act (2020) (the CARES Act) (permitting the

   Director of the BOP, at the direction of the Attorney General, to lengthen the

   maximum amount of time that a prisoner may be placed in home confinement).1

          COVID-19 presents an unprecedented public health risk, with a particularly

   high risk to the health of individuals in confined spaces. Accordingly, the global




                                             1
Case: 4:09-cr-00679-HEA Doc. #: 475 Filed: 05/15/20 Page: 2 of 16 PageID #: 3243




   public health response has been to promote isolation, quarantine, and “social

   distancing.” None of these measures, however, can be adequately implemented in

   a prison environment. Indeed, the unprecedented threat of COVID-19, which

   could not have been foreseen at Ms. Young’s sentencing, poses extraordinary risks

   to the health of prisoners generally, and Ms. Young in particular. The virus

   thrives in densely packed populations, and the measures necessary to contain and

   prevent infection are extremely difficult, if not impossible, to achieve in a prison

   environment.

           As set forth in the accompanying declaration by Dr. Brie Williams,

   Professor of Medicine at the University of California, San Francisco (“UCSF”),

   submitted in connection with compassionate release applications across the

   country (Exhibit A), Ms. Young, as an inmate with a compromised immune

   system, is particularly vulnerable to COVID-19.

           As Dr. Williams explains:

                   Because inmates live in close quarters, there is an
           extraordinarily high risk of accelerated transmission of
           COVID-19 within jails and prisons. Inmates share small
           cells, eat together and use the same bathrooms and sinks.
           They eat together at small tables that are cleaned only
           irregularly. Some are not given tissues or sufficient hygiene
           supplies. Effective social distancing in most facilities is
           virtually impossible, and crowding problems are often
           compounded by inadequate sanitation, such as a lack of hand
           sanitizer or sufficient opportunities to wash hands.

                    An estimated 39-43% of all prisoners, and over 70% of

   1
    In a memo, dated April 3, 2020, Attorney General Barr urged the Bureau of Prisons to select and move
   appropriate candidates for home transfer expeditiously. The memo is available here:
   https://www.ed.org/sites/default/files/covid19/barr_memo_caresact_apr3_2020.pdf.


                                                      2
Case: 4:09-cr-00679-HEA Doc. #: 475 Filed: 05/15/20 Page: 3 of 16 PageID #: 3244




              older prisoners, have a least one chronic condition, some of
              the most common of which are diabetes, hypertension, and
              heart problems. According to the CDC, each of these
              conditions – as well as chronic bronchitis, emphysema, heart
              failure, blood disorders, chronic kidney disease, chronic liver
              disease, any condition or treatment that weakens the immune
              response, current or recent pregnancy in the last two weeks,
              inherited metabolic disorders and mitochondrial disorders,
              heart disease, lung disease, and certain neurological and
              neurologic and neurodevelopment conditions – puts them at a
              “high-risk for severe illness from COVID-19.”

              Additionally, Attorney General Barr, in his April 3, 2020, memo stated,

   “[w]hile BOP has taken extensive precautions to prevent COVID-19 from entering

   its facilities and infecting out inmates, those precautions, like any precautions,

   have not been perfectly successful at all institutions2.”

              As Attorney General Barr acknowledges and Dr. Williams’ Declaration

   attests, the threat presented to Ms. Young’s health by the pandemic is immense.

              Ms. Young, with her extensive list of health conditions, is uniquely

   vulnerable to the COVID-19 threat.

              The situation is especially dire for Ms. Young, who at 65 years of age is

   suffering from a plethora of medical conditions which not only make her more

   susceptible to the contagion, but also more likely to have severe complications or

   even death. Ms. Young’s suffers from the following medical conditions: fourth

   stage renal disease, a right kidney which has completely ceased to function, a left

   kidney which is damaged and in need of a transplant, high blood pressure (with a

   prior stroke), PTSD, diabetes (which at one time resulted in insulin dependency),

   2
       See https://www/fd/org/sites/default/files/covid19/bar_memo_caresact_apr3_2020.pdf.


                                                        3
Case: 4:09-cr-00679-HEA Doc. #: 475 Filed: 05/15/20 Page: 4 of 16 PageID #: 3245




   disability related to a 17 disc neck/back injury which required steroid injections,

   neuropathy, a fractured foot and torn ligaments (for which she cannot receive

   treatment as a result of lockdown conditions), two broken teeth (for which she

   cannot receive dental care as a result of lockdown conditions and which can result

   in heart issues), glaucoma and a need for new glasses (for which she cannot

   receive optometry care as a result of lockdown conditions), a history of heavy

   smoking (3 pack per day), and hypothyroidism3. According to the latest CDC

   guidelines, immune-compromised individuals such as those who, like Ms. Young,

   are 65 years of age and older, smokers, prolonged users of corticosteroids,

   diabetics and those who have chronic kidney disease are at higher risk for severe

   illness from COVID-194. In effect, the COVID-19 pandemic could become a de

   facto death sentence for Ms. Young.

           As amended by the First Step Act, 18 U.S.C. § 3582(c)(1)(A) authorizes

   courts to modify terms of imprisonment as follows:

                    The court may not modify a term of imprisonment
                    once it has been imposed except that – in any case- the
                    court, upon motion of the Director of Bureau of
                    Prisons, or upon motion of the defendant after the
                    defendant has fully exhausted all administrative rights
                    to appeal a failure of the Bureau of Prisons to bring a
                    motion on the defendant’s behalf or the lapse of 30
                    days from the receipt of such a request by the warden
                    of the defendant’s facility, whichever is earlier, may
                    reduce the term of imprisonment (and may impose a
                    term of probation or supervised release with or without
                    conditions that does not exceed the unserved portion of
   3
    This list of medical conditions is not exhaustive.
   4
    See CDC, People Who Are at Higher Risk for Severe Illness, available at
   https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-risk.html.


                                                      4
Case: 4:09-cr-00679-HEA Doc. #: 475 Filed: 05/15/20 Page: 5 of 16 PageID #: 3246




                   the original term of imprisonment), after considering
                   the factors set forth in section 3553(a) to the extent
                   that they are applicable, if it finds that –

                   (i)    Extraordinary and compelling reasons warrant
                          such a reduction . . . and that such a reduction is
                          consistent with applicable policy statements
                          issued by the Sentencing Commission.

          Allowing Ms. Young to finish out her sentence at home is the only prudent

   response to the extraordinary and compelling circumstances created by the

   coronavirus pandemic, especially given the severe threat to her health. As Dr.

   Brie Williams notes in the attached declaration (submitted in connection with

   similar motions across the country), “[j]ails and prisons are fundamentally ill-

   equipped to handle a pandemic. Medical treatment capacity is not the same level

   in a correctional setting as it is in a hospital. Some correctional facilities have no

   formal medical ward and no place to quarantine sick inmates, other than the

   facilities’ Special Housing Unit (SHU) . . . correctional health is public health.

   Decreasing risk in prisons and jails decreases risk to our communities.” See

   Exhibit A.

          Ms. Young is an excellent candidate for early release. In addition to her

   zero disciplinary violations while incarcerated, Ms. Young possesses a minimum

   recidivism risk level. Additionally, she has put her R.N. and School

   Superintendent skills to work, by being involved with the following programs

   during her time in Bureau of Prisons:

                • While at Hazelton, Ms. Young:



                                               5
Case: 4:09-cr-00679-HEA Doc. #: 475 Filed: 05/15/20 Page: 6 of 16 PageID #: 3247




                    o Wrote curriculum (upper level training classes and anatomy)
                      for health classes.
                    o Taught yoga and all health classes.
                    o Designed the breast awareness walk and talks.

             • While at Aliceville, Ms. Young:

                    o Wrote curriculums for health teaching and yoga.
                    o Clerked for vocational training (this included setting up the
                      entire NCCER program, all files, teaching carpentry and
                      electrical for a national program, setting up test design to fit
                      the national exams.
                    o Served and trained for the Rubies for Life (completing the 18
                      months class and mentoring with perfect attendance).
                    o Participated and served in all religious programs.
                    o Performed in 2 Christmas programs.

             • While at Carswell, Ms. Young:

                    o Rewrote over 100 curriculums.
                    o Taught classes in Education.
                    o Served as the clerk for the Captains area (over all supplies)
                      and received the Service Award for service.
                    o Produced a Christmas production for the compound and did a
                      hospital singing for the bed ridden.

             • While at Waseca, Ms. Young:

                    o Rewrote over 20 curriculums.
                    o Taught wellness, a seated exercise class and piano.

             • In all facilities, Ms. Young:

                    o Has been called to mentor and help in the Educational
                      Resources areas for interviews, job searches and resume
                      writing.

   Ms. Young’s lack of disciplinary actions, previous participation and assistance to

   others during incarceration, along with her current age, medical concerns, and post

   release plan (discussed below), all demonstrate Ms. Young would not be a danger



                                            6
Case: 4:09-cr-00679-HEA Doc. #: 475 Filed: 05/15/20 Page: 7 of 16 PageID #: 3248




   to the community in the event she is released. We therefore urge the Court to

   grant Ms. Young’s request for release and/or recommend to the BOP, consistent

   with the authority granted it by Congress, to transfer Ms. Young to home

   confinement immediately.

         While Attorney General Barr mandated a 14-day quarantine period before

   any transfer to home confinement in a memo dated March 26, 2020, we note that

   he modified this requirement in a memo dated April 3, 2020, in cases of inmates

   with an appropriate release residence where such quarantine can be effectuated.

   Ms. Young can complete her quarantine at an appropriate release residence. Ms.

   Young intends to reside with Marilyn Lanman at 18561 Erbe Street, Carlisle, IA

   50047. She has chosen this residence as it places her in proximity to the Mayo

   Clinic where she has previously sought medical treatment and where she would

   seek medical treatment post release. Her release plan is as follows:

             • Marilyn Lanman is willing and able to drive to FCI

                Waseca and pick Ms. Young up in her car.

             • Ms. Lanman can provide Ms. Young with a surgical

                mask (and will wear the same herself), as well as other

                personal protective equipment (PPE) to cover her

                completely during their journey back to her home.

             • Ms. Lanman’s living quarters would allow for Ms.

                Young to complete a quarantine period, and can be

                used to fulfill a decontamination protocol upon Ms.

                                            7
Case: 4:09-cr-00679-HEA Doc. #: 475 Filed: 05/15/20 Page: 8 of 16 PageID #: 3249




                 Young’s arrival.



   Under the First Step Act, this Court has Broad Authority to Determine

   Whether Extraordinary and Compelling Circumstances Exist to Modify Ms.

   Young Sentence and Release Her to Home Confinement

          The First Step Act (“FSA”) expressly permits Ms. Young to move this

   Court to reduce her term of imprisonment and seek compassionate release. See 18

   U.S.C. § 3583(c)(1)(A)(i). A defendant can seek recourse through the courts after

   either (1) the BOP declines to file such a motion on her behalf; or (2) there has

   been a lapse of 30 days from the warden’s receipt of the defendant’s request,

   whichever is earlier. Id. On April 6, 2020, Ms. Young transmitted her request to

   BOP and receipt of that request was acknowledged. Thirty days have passed with

   no response from BOP and accordingly, this Court has authority to consider Ms.

   Young’s motion.

          Thirty days after a defendant has submitted her request to the Bureau of

   Prisons, “a court may then ‘reduce the term of imprisonment’ after finding that

   ‘extraordinary and compelling reasons warrant such a reduction’ and ‘such a

   reduction is consistent with applicable policy statements issued by the Sentencing

   Commission.’” United States v. Ebbers, 2020 WL 91399, at *4, 02-CR-1144

   (VEC) (ECF No. 384) (S.D.N.Y. Jan. 8, 2020). “In making its decision, a court

   must also consider “the [sentencing] factors set forth in section 3553(a) to the

   extent that they are applicable.” Id. (quoting 18 U.S.C. § 3582(c)(1)(A)).

                                             8
Case: 4:09-cr-00679-HEA Doc. #: 475 Filed: 05/15/20 Page: 9 of 16 PageID #: 3250




          While courts have noted that the Sentencing Commission’s applicable

   policy statement on what constitutes “extraordinary and compelling reasons” to

   warrant a sentence reduction is anachronistic because it has not been updated since

   passage of the FSA, they still continue to be guided by the Sentencing

   Commission’s descriptions of “extraordinary and compelling reason.” See, e.g.,

   Ebbers, 2020 WL 91399, at *4 (S.D.N.Y. Jan. 8, 2020). However, the Sentencing

   Commission’s statements do not constrain the court’s independent assessment of

   whether “extraordinary and compelling” reasons warrant a sentence reduction in

   light of the First Step Act’s amendments. United States v. Beck, 2019 WL

   2716505, at *5–6 (M.D.N.C. June 28, 2019); see also Ebbers, 2020 WL 91399, at

   *4. Indeed, “the district courts themselves have the power to determine what

   constitute extraordinary and compelling reasons for compassionate release.”

   United States v. Young, 2020 WL 1047815, at *6 (M.D. Tenn. Mar. 4, 2020)

   (collecting cases).

          As more fully set forth below, extraordinary and compelling reasons exist

   in this case warranting a reduction in Ms. Young’s sentence.



      A. “Extraordinary and compelling reasons” warrant a reduction in Ms.

          Young’s sentence.

          1. COVID-19 is a public health disaster that threatens vulnerable

             incarcerated persons like Ms. Young.




                                            9
Case: 4:09-cr-00679-HEA Doc. #: 475 Filed: 05/15/20 Page: 10 of 16 PageID #: 3251




           The COVID-19 pandemic continues to roil the United States. As of May 2,

   2020, there have been more than one million, two hundred forty-five thousand

   COVID-19 reported cases in the United States, and the death count exceeds

   75,000.5 COVID-19 is already sweeping through the country’s jails and prisons,

   too, and BOP facilities. None have yet been reported at Waseca FCI, where Ms.

   Young is incarcerated, but this is surely simply a matter of time. As of May 6,

   2020, there are 2100 federal inmates and 365 BOP staff who have confirmed

   positive test results for COVID-19 nationwide, and there have been 42 inmate

   deaths.6 These figures do not include individuals who have tested positive or died

   in pretrial or presentence detention at local facilities. While the infection rate

   based on available BOP data is disturbing, “because testing has been grossly

   insufficient, these numbers are almost certainly an undercount.”7 Moreover, as is

   illustrated in the graph below,8 there is no sign that the infection curve in the BOP

   is flattening.




   5
     See https://coronavirus.jhu.edu/#covid-19-basics.
   6
     See https://www.bop.gov/coronavirus/.
   7
     Lisa Freeland, et al., We’ll See Many More Covid-19 Deaths in Prisons if Barr and Congress Don’t Act
   Now, Wash. Post (Apr. 6, 2020), https://www.washingtonpost.com/opinions/2020/04/06/covid-19s-threat-
   prisons-argues-releasing-at-risk-offenders/.
   8
     Prepared by the Federal Defenders of New York.


                                                     10
Case: 4:09-cr-00679-HEA Doc. #: 475 Filed: 05/15/20 Page: 11 of 16 PageID #: 3252




            Conditions of confinement create an ideal environment for the transmission

   of highly contagious diseases like COVID-19.9 BOP employees are complaining

   that they lack masks and gloves, hand sanitizer, and even soap.10                         This Court is

   already aware of the extensive reports of the efforts taken to stem the spread of

   COVID-19 in jail and prison settings and the inevitable inadequacy of such

   measures, and we will not belabor those here.11

            Decarceration in this context is not only a public health imperative. It is

   also a humanitarian imperative.

   9
     See Joseph A. Bick, Infection Control in Jails and Prisons, Clinical Infectious Diseases 45(8):1047-1055
   (2007), at https://academic.oup.com/cid/article/45/8/1047/344842 (noting that in jails “[t]he probability of
   transmission of potentially pathogenic organisms is increased by crowding, delays in medical evaluation
   and treatment, rationed access to soap, water, and clean laundry, [and] insufficient infection-control
   expertise”).
   10
      Federal Prison Workers Say Conflicting Orders on Coronavirus Response is Putting Lives at Risk, CBS
   News (March 19, 2020), available at https://www.cbsnews.com/news/coronavirus-prison-federal-
   employees-say-conflicting-orders-putting-lives-at-risk-2020-03-19/; Danielle Ivory, ‘We Are Not a
   Hospital’: A Prison Braces for the Coronavirus, N.Y. Times (Mar. 17, 2020), available at
   https://www.nytimes.com/2020/03/17/us/coronavirusprisons-jails.html; Martin Kaste, Prisons and Jails
   Worry About Becoming Coronavirus ‘Incubators.’” NPR (March 13, 2020),
   https://www.npr.org/2020/03/13/815002735/prisons-and-jails-worry-about-becoming-coronavirus-
   incubators.
   11
      See, e.g., Ned Parker at al, Spread of Coronavirus Accelerates in U.S. Jails and Prisons, Reuters, March
   29, 2020, available at https://www.reuters.com/article/us-health-coronavirus-usa-inmates-insigh/spread-of-
   coronavirus-accelerates-in-us-jails-and-prisons-idUSKBN21F0TM.


                                                        11
Case: 4:09-cr-00679-HEA Doc. #: 475 Filed: 05/15/20 Page: 12 of 16 PageID #: 3253




            2. Ms. Young’s vulnerability to COVID-19 due to her high medical risk is

                an extraordinary and compelling reason that warrants a sentence

                reduction.

            As previously noted, Ms. Young is particularly vulnerable to COVID-19.

   Her medical history puts her at an increased risk. This is an “extraordinary and

   compelling reason” for her release. See Note 1(A), § 1B1.13 (expressly

   recognizing that “other reasons” may exist for granting compassionate release),

   see Note 1(D), § 1B1.13 Note 1(D) (recognizing that extraordinary and

   compelling reasons exists “other than, or in combination with, the reasons

   described in subdivisions (A) through (C).”). Here, Ms. Young’s high

   susceptibility to COVID-19 falls within the purview of this catchall. Moreover,

   courts have noted that while § 1B1.13 provides “helpful guidance” for determining

   what constitutes an extraordinary and compelling reason to warrant a sentence

   reduction, the inquiry does not end there. Rather, district courts have the freedom

   to shape the contours of what constitutes an extraordinary and compelling reason

   to warrant compassionate release.12 Given the highly infectious nature of COVID-


   12
      See United States v. Beck, No. 1:13-CR-186- 6, 2019 WL 2716505, at *5-6 (M.D.N.C. June 28, 2019)
   (“The Sentencing Commission has not amended or updated the old policy statement since the First Step
   Act was enacted, nor has it adopted a new policy statement applicable to motions filed by defendants.
   While the old policy statement provides helpful guidance, it does not constrain the Court’s independent
   assessment of whether “extraordinary and compelling reasons” warrant a sentence reduction under §
   3582(c)(1)(A)(i).” (internal citation omitted)); United States v. Cantu, No. 1:05-CR-458-1, 2019 WL
   2498923, at *4 (S.D. Tex. June 17, 2019) (“Given the changes to the statute, the policy-statement provision
   that was previously applicable to 18 U.S.C. § 3582(c)(1)(A) no longer fits with the statute and thus does not
   comply with the congressional mandate that provide guidance on the appropriate use of sentence-
   modification provisions under § 3582.”); United States v. Fox, No. 2:14-CR-03-DBH, 2019 WL 3046086,
   at *3 (D. Me. July 11, 2019) (“I agree with the courts that have said that the Commission’s existing policy


                                                        12
Case: 4:09-cr-00679-HEA Doc. #: 475 Filed: 05/15/20 Page: 13 of 16 PageID #: 3254




   19, the limitations in a prison environment on practicing the hygienic and social

   distancing techniques that the Center for Disease Control has put in place to

   prevent rapid transmission, and the fact that Ms. Young suffers from ailments that

   have already been identified as “high risk,” this Court should find that Ms.

   Young’s legitimate medical risk is a sufficiently extraordinary and compelling

   basis for granting compassionate release.

           Many courts have granted compassionate release in circumstances such as

   this. In particular, courts have granted compassionate release where the prisoner’s

   compromised immune system renders them particularly vulnerable to COVID-19

   infection and fatality.13 As one court explained:

                    Mr. Sanchez’s compromised immune system means

                    that he is less capable of warding off infection, and if

                    he contracts COVID-19, is more likely to experience a

                    severe and rapidly escalating case, which would impair

                    the ability of the staff at MDC Brooklyn to identify

                    and respond to Mr. Sanchez’s medical needs.




   statement provides helpful guidance on the factors that support compassionate release, although it is not
   ultimately conclusive given the statutory change.”).
   13
      United States v. Sanchez, 2020 WL 1933815, *5 (D. Conn. April 22, 2020) (granting compassionate
   release where prisoner suffered from lupus, resulting in a compromised immune system); United States v.
   Campagna, No. 16 CR. 78-01 (LGS), 2020 WL 1489829, at *1 (S.D.N.Y. Mar. 27, 2020) (granting motion
   for compassionate release where defendant suffers from a compromised immune system); United States v.
   Jepsen, No. 3:19-CV-00073(VLB), 2020 WL 1640232, at *5 (D. Conn. Apr. 1, 2020) (same).


                                                      13
Case: 4:09-cr-00679-HEA Doc. #: 475 Filed: 05/15/20 Page: 14 of 16 PageID #: 3255




   United States v. Sanchez, 2020 WL 1933815, *5 (D. Conn. April 22, 2020). In

   addition, courts have granted compassionate release in cases where prisoners

   suffered from liver and kidney related medical issues.14



        B. The Sentencing Factors Set Forth in 18 U.S.C. 3553(a) Support

           Granting Ms. Young’s Motion

                    1. Ms. Young’s Prison Record

           Ms. Young’s prison record is remarkable. Ms. Young committed early on

   to using her incarceration as an opportunity to engage in self-reflection and

   improvement and using her particular skill set for the benefit of other incarcerated

   individuals. It is clear that she has adjusted extraordinarily well and has become

   an asset to the Waseca facility as well as the other facilities in which she was

   housed. Further, Ms. Young has zero disciplinary actions and she is a motivated

   worker, mentor and teacher. In addition, she has taken full advantage of the

   various programming options available, and completed a number of those

   programs.




   14
     See United States v. Hammond, 1:02-cr-00294-BAH-1, 2020 WL 1891980, at *8 (D. D.C. Apr. 16, 2020)
   (granting compassionate release to a defendant with the "serious medical condition," Hepatitis C); United
   States v. Miller, 2:16-cr-20222-AJT-RSW-1, 2020 WL 1814084 (E.D. Mich. Apr. 9, 2020) (granting
   compassionate release to a defendant with Hepatitis C, among other medical conditions); United States v.
   McGraw, 2:02-cr-00018-LJM-CMM, 2019 WL 2059488, at *1–2 (S.D. Ind. May 9, 2019) (granting
   compassionate release to 72 year-old inmate with limited mobility, diabetes, kidney disease, Hepatitis C,
   and other issues); United States v. Gray, 416 F. Supp. 3d 784, 786 (S.D. Ind. Sept. 20, 2019) (granting
   compassionate release to a defendant with "chronic debilitating medical conditions" including type II
   diabetes, hypertension, hyperlipidemia, chronic constipation, and Hepatitis C).


                                                      14
Case: 4:09-cr-00679-HEA Doc. #: 475 Filed: 05/15/20 Page: 15 of 16 PageID #: 3256




          Ms. Young’s prison record has been exemplary. She was labeled as

   eligible for release under First Step Act by BOP on March 26, 2020, and labeled at

   a recidivism risk level of minimum.

                 2. Ms. Young’s Release Plan

          Ms. Young has an excellent and verifiable release plan that allows for her

   to self-quarantine, live in an appropriate home and in a location close to the Mayo

   Clinic where she can receive the extensive medical care that she requires.

                 3. Conclusion

          For the foregoing reasons, Ms. Young respectfully requests that the Court

   modify her sentence under 18 U.S.C. § 3582(c)(1)(A)(i) and release her

   immediately to a period supervised release with home confinement. Alternatively,

   Ms. Young requests that the Court recommend to the BOP to transfer Ms. Young

   immediately to home confinement, pursuant to its authority under 18 U.S.C. §

   3624(c)(2), as expanded by Section 12003(b)(2) of the CARES Act. See, e.g.

   United States v. Underwood, Case No. 8:18-cr-201-TDC, Dkt. No. 179 (Mar. 31,

   2020) (encouraging release of elderly defendant in BOP custody because, even

   though no positive of COVID-19 in facility, “there is a significant potential for it

   to enter the prison in the near future”).

          Alternatively, Ms. Young is not in a physical condition to be feasibly

   transported to Missouri for hearing, therefore, she requests a telephonic hearing as

   soon as possible.

   Dated: May 8, 2020.


                                               15
Case: 4:09-cr-00679-HEA Doc. #: 475 Filed: 05/15/20 Page: 16 of 16 PageID #: 3257




                                                        Respectfully Submitted:


                                                        /s/ Chastidy Dillon-Amelung
                                                        ______________________
                                                        Chastidy Dillon-Amelung
                                                        8008 Carondelet Ave., Suite 311
                                                        P.O. Box 50227
                                                        Clayton, MO. 63105
                                                        Chastidy@Dillon-Amelung.com
                                                        Attorney for Petitioner


                                   CERTIFICATE OF SERVICE

   Signature above is also certification that a true and correct copy of the above and foregoing
   document has been filed this 8th day of May, 2020, with the Clerk of the Court to be served
   by operation of the Court’s electronic filing system upon the Office of the United States
   Attorney.




                                               16
